Judgment affirmed, with costs. Memorandum: We find in the record sufficient competent proof to establish that the flood damage in March, 1936, to claimant’s cottage property on the shore of Oneida Lake resulted from inadequate flood control facilities then maintained by the State of New York on the Oneida River at and near its dam at Caughdenoy and the negligent operation of such facilities as then existed at that location. We find no reversible errors in the rulings on evidence challenged by the appellant. All concur. (The judgment is for claimant on a claim for damages resulting from negligent operation of the Barge Canal.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.